DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1, 21 and 26, the recitation “an intermediate fluted portion adjacent the distal tip, the fluted portion comprising at least one flute having a first end adjacent the tooth at the distal tip for assisting removal of bone cuttings from said cutting edge and a second end intersecting the threads along the body.” renders the claim vague and indefinite because the first end and the second end define extremities of the flute.  Each flute intersects multiple threads and the firs end defines a wedge-shaped tooth.
In claim 8, the recitation “the threads on the outer surface of the body are oriented at a pitch that is different from the pitch of the flute” renders the claim vague and indefinite because it is unclear what particular feature is being claimed by pitch of the flute.  Is it the axial extent or something else?
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10, 12, 14, 16-18, 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426 A1) in view of Mobasser (US 20140243912 A1) and  Biedermann et al. (20110137252 A1). 
Regarding claim 1, Yedlicka et al. disclose a bone fusion screw (10, Figs. 1-) including: a tubular or hollow elongated body having a longitudinal axis extending between a proximal end and an open distal tip, the body defining a lumen or passage or inner chamber bounded by an inner surface of the body and extending between the proximal end and the distal tip, the body including threads 5 extending between the proximal end and the distal end of the outer surface of the body;  an intermediate cutting portion 24 adjacent the distal tip; and a plurality of openings or apertures 26 that enable bone growth into the screw. 
Regarding claim 2, the inner chamber 22 is cylindrical (Fig. 4) and has a transverse cross-section which is substantially circular.
Regarding claim 10, Yedlicka et al. disclose the apertures can receive bone morphogenetic protein or bone growth material.
Regarding claim 12, Yedlicka et al. disclose apertures is between the threads (Fig. 3).
Regarding claim 14, Yedlicka et al. disclose a head section 44 integral with the proximal end of the body (Fig. 4).
Regarding claim 16, Yedlicka et al. disclose head 44 to have a drive structure 50 (wherein alternate external and internal configurations of the drive structure are possible) that is capable of receiving a driver socket for rotating the body (para [0056). 
Regarding claims 17 and 18, Yedlicka et al. disclose the head to define a channel that opens into the lumen in the body and is coaxial with the lumen in the body (Fig. 4).
Regarding claims 25 and 30, Yedlicka et al. disclose a washer 18 that floats angularly about the head 44 of the screw (para [0054]).
Regarding claims 26-28, Yedlicka et al. disclose a system including a driver 220 with a handle 250 and a distal driving end portion (distal portion of 220 and drill 16) 
Yedlicka et al. disclose all elements of the claimed invention except for: (1) flutes extending along a longitudinal axis of the screw shaft; or (2) flutes spiral wound around the screw shaft; and (3) wedge-shaped teeth extending axially distally and radially outwardly from the distal tip of the screw. 
Mobasser disclose one or more flutes extending parallel to a longitudinal axis of a screw shaft or one or more axially wound or spiral flutes for conveying material away from the threads as the screw is being inserted (Fig. 1, para [0016] and Fig. 3, para [0017]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing flutes to the distal tip of the Yedlicka et al. screw, as taught by Mobasser would have yielded predictable results, i.e., ease of placement of the screw into bone by conveying bone away from the screw tip. 
The combination of Yedlicka et al. and Mobasser discloses all elements of the claimed invention except for wedge-shaped cutting teeth extending from the distal end of the screw. 
Biedermann et al. disclose saw-tooth shaped cutting teeth 4 extending distally from the distal end of a screw and configured to cut a ring-shaped hole in bone wherein each tooth has first and second cutting edges in the form of steep and shallow flanks (Fig. 2 and para [0026]). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing cutting teeth to the distal tip of the screw of the combination of Yedlicka et al. and Mobasser, as taught by Biedermann et al., would have yielded predictable results, i.e., ease of placement of the screw into bone by enabling self-drilling and self-tapping capabilities of the screw. 
The method steps of claims 21-25 are rendered obvious when the screw of the combination of Yedlicka et al., Mobasser and Biedermann et al. is utilized for bone fusion. 


s  11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426), Mobasser (US 20140243912 A1) and Biedermann et al. (US 20110137252 A1) further in view of Russell et al. (US 2011/0060373 A1).
The combination of Yedlicka et al., Mobasser and Biedermann et al. disclose all elements of the claimed invention except for: (i) elliptical apertures and (ii) even number of opposed apertures formed at a plurality of spaced axial locations along the body. 
Russell et al. teach providing (1) slot shaped or elliptical openings along the shaft of a screw; and (2) positioning openings at equal intervals along a portion of the screw body (para [0007]). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing elliptical openings or spacing them at equal intervals to provide either an even or odd number of openings (Yedlicka et al. also disclose at para [0047] disclose openings to be of various shapes, sizes, quantities and locations) to the screw of the combination of Yedlicka et al., Mobasser and Biedermann et al. would have yielded predictable results, i.e., improved bone growth and integration of the screw with the surrounding bone. 
Further, regarding claim 13, it would have been obvious to try an odd or even number of openings choosing an odd or even number openings since this amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426), Mobasser (US 20140243912 A1) and Biedermann et al. (US 20110137252 A1) further in view of Whipple et al. (US 10123825).
The combination of Yedlicka et al., Mobasser and Biedermann et al. disclose all elements of the claimed invention except for teeth extending from a distal surface. 
Whipple et al. teach wedge-shaped teeth 54 on the distal surface or undersurface of a washer for better engagement with underlying bone (Fig. 1 and supporting text). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing wedge-shaped teeth on the undersurface of . 

Claims 1-6, 9-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 20060173461 A1) in view of Biedermann et al. (20110137252 A1). 
Regarding claim 1, Kay discloses a bone fusion screw (10, Fig. 1) including: a full cannula 15 extending between the proximal end and the distal tip, the body including threads 5 extending between the proximal end and the distal end of the outer surface of the body; and a cutting tip 12 (para [0022]). 
Regarding claim 2, the cannula in the screw has a transverse cross-section which is substantially circular (Fig. 3).
Regarding claims 14-16, Kay discloses a head section 20 integral with the proximal end of the body and having an outer diameter that is greater than an outer diameter of the threads wherein the head section has a drive recess or structure 23 (Fig. 1).
Regarding claim 17, head 220 (Fig. 8) has a channel opening into the lumen of the body. 
Kay discloses all elements of the claimed invention except for wedge-shaped cutting teeth extending from the distal end of the screw. 
Biedermann et al. disclose saw-tooth shaped cutting teeth 4 extending distally from the distal end of a screw and configured to cut a ring-shaped hole in bone wherein each tooth has first and second cutting edges in the form of steep and shallow flanks (Fig. 1-2 and para [0026]). Biedermann et al. also disclose openings 6 that enable bone in-growth and are adapted or capable of receiving bone growth material. 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing cutting teeth to the distal tip of Kay, as taught by Biedermann et al., would have yielded predictable results, i.e., ease of placement of the screw into bone by enabling self-drilling and self-tapping capabilities of the screw. 

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 20060173461 A1) and Biedermann et al. (20110137252 A1) further in view of Mobasser (US 20140243912 A1).
The combination of Kay and Biedermann et al. disclose all elements of the claimed invention except for: (i) elliptical apertures and (ii) even number of opposed apertures formed at a plurality of spaced axial locations along the body. 
Mobasser teaches one or more flutes extending parallel to a longitudinal axis of a screw shaft or one or more axially wound or spiral flutes for conveying material away from the threads as the screw is being inserted (Fig. 1, para [0016] and Fig. 3, para [0017]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing flutes to the distal tip of the Yedlicka et al. screw, as taught by Mobasser would have yielded predictable results, i.e., ease of placement of the screw into bone by conveying bone away from the screw tip. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 20060173461 A1) and Biedermann et al. (20110137252 A1) further in view of Russell et al. (US 2011/0060373 A1).
The combination of Kay and Biedermann et al. disclose all elements of the claimed invention except for: (i) elliptical apertures and (ii) even number of opposed apertures formed at a plurality of spaced axial locations along the body. 
Russell et al. teach providing (1) slot shaped or elliptical openings along the shaft of a screw; and (2) positioning openings at equal intervals along a portion of the screw body (para [0007]). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing elliptical openings or spacing them at equal intervals to provide either an even or odd number of openings to the screw of the combination of Yedlicka et al., Mobasser and Biedermann et al. would have yielded predictable results, i.e., improved bone growth and integration of the screw with the surrounding bone. 
. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kay (US 20060173461 A1) and Biedermann et al. (20110137252 A1) further in view of Schwarz et al. (US 8029283).
The combination of Kay and Biedermann et al. disclose all elements of the claimed invention except for roughening an outer surface to assist in osteointegration. 
Schwarz et al. teach roughening the surface of an implant to obtain good osteointegration (Fig. 3 and supporting text). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of roughening the surface of an implant would have yielded predictable results, i.e., improved osteointegration. 

Allowable Subject Matter
Claims 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 5, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775